Citation Nr: 1809151	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  07-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for arteriosclerotic heart disease, to include as due to exposure to herbicides and secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to exposure to herbicides and secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to exposure to herbicides and secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to exposure to herbicides and secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to herbicides and secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for arthritis, including psoriatic arthritis, to include as due to exposure to herbicides and secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for an eye disability, including cataracts, to include as due to exposure to herbicides and secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to October 1968, with additional service in the Navy Reserve and Army National Guard, including (in relevant part) Active Duty for Training (ACDUTRA) from August 14, 1975, to August 29, 1975.  The Veteran died in October 2010.  The appellant is his surviving spouse.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

During the pendency of the Veteran's appeal, the Board received confirmation of his death and (since as a matter of law appellants do not survive their claims) accordingly dismissed the case in February 2011.  The Veteran's widow, however, timely requested to be substituted as the appellant for purpose of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  In June 2011, the RO allowed for her substitution in the Veteran's case that was on appeal.  She was notified of this decision in a July 2012 letter.  In October 2012, the Board recognized the appellant as a substitute claimant.  Therefore, the Veteran's surviving spouse has been properly substituted for the Veteran.  She retains the Veteran's docket number before the Board.

The Board remanded the issues in October 2012, June 2013, August 2014, August 2016, and June 2017.  The matter again is before the Board.  Based on the completion of the requested development, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not manifest in service, within one year of separation from service, and is not otherwise related to the Veteran's active service.

2.  Arteriosclerotic heart disease was not manifest in service, cardio-vascular renal disease did not manifest within one year of separation from service, arteriosclerotic heart disease is not otherwise related to the Veteran's active service, and arteriosclerotic heart disease was not caused or aggravated by a service-connected disability.

3.  Right upper extremity peripheral neuropathy was not manifest in service, an organic disease of the nervous system did not manifest within one year of separation from service, right upper extremity neuropathy is not otherwise related to the Veteran's active service, and right upper extremity neuropathy was not caused or aggravated by a service-connected disability.

4.  Left upper extremity peripheral neuropathy was not manifest in service, an organic disease of the nervous system did not manifest within one year of separation from service, left upper extremity neuropathy is not otherwise related to the Veteran's active service, and left upper extremity neuropathy was not caused or aggravated by a service-connected disability.

5.  Right lower extremity peripheral neuropathy was not manifest in service, an organic disease of the nervous system did not manifest within one year of separation from service, right lower extremity neuropathy is not otherwise related to the Veteran's active service, and right lower extremity neuropathy was not caused or aggravated by a service-connected disability.

6.  Left lower extremity peripheral neuropathy was not manifest in service, an organic disease of the nervous system did not manifest within one year of separation from service, left lower extremity neuropathy is not otherwise related to the Veteran's active service, and left lower extremity neuropathy was not caused or aggravated by a service-connected disability.

7.  Arthritis, including psoriatic arthritis, was not manifest in service or within one year of separation from service, is not otherwise related to the Veteran's active service, and was not caused or aggravated by a service-connected disability.

8.  An eye disability was not manifest in service, is not otherwise related to the Veteran's active service, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Arteriosclerotic heart disease was not incurred in or aggravated by service or caused or aggravated by a service connected disease or injury.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3.  Right upper extremity peripheral neuropathy was not incurred in or aggravated by service or caused or aggravated by a service connected disease or injury.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

4.  Left upper extremity peripheral neuropathy was not incurred in or aggravated by service or caused or aggravated by a service connected disease or injury.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

5.  Right lower extremity peripheral neuropathy was not incurred in or aggravated by service or caused or aggravated by a service connected disease or injury.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

6.  Left lower extremity peripheral neuropathy was not incurred in or aggravated by service or caused or aggravated by a service connected disease or injury.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

7.  Arthritis, including psoriatic arthritis, was not incurred in or aggravated by service or caused or aggravated by a service connected disease or injury.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

8.  An eye disability was not incurred in or aggravated by service or caused or aggravated by a service connected disease or injury.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board acknowledges the January 2018 argument of the appellant's representative that a remand was necessary as, "no actions were taken to contact the Canadian Government via official channels (such as the Canadian Embassy) to verify the veteran's claim(s)."  The Board concludes, however, that the AOJ complied with the prior Board remand instructions and that the evidence of record does not require a remand to contact the Canadian government.  The appellant's representative has not identified any specific information suspected to be held by any specific agency of the Canadian government.  The AOJ has complied with the procedures for adjudicating claims involving alleged exposure to herbicide agents not involving service in Vietnam or Thailand and has obtained the results of research by appropriate service agencies.  The clear evidence of record indicates that herbicides, including Agent Orange, were not used after 1971 and that other than an unsupported newspaper allegation that unspecified herbicides were used for decades thereafter at CFB Gagetown the evidence does not support a finding of herbicide exposure in August 1975.  As such, a remand is not required.

The Veteran, the appellant, and their representatives have not otherwise identified any potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C. § 101(21) and (24) (2012); 38 C.F.R. § 3.6(a) (2017).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112 (2012); 
38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2017).

The presumption of soundness under 38 U.S.C. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C. § 1112 and the presumption of aggravation under 38 U.S.C. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Appellant would not qualify as a "Veteran" by virtue of ACDUTRA service alone.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

Certain diseases, to include diabetes mellitus, cardiovascular-renal disease, arthritis, and organic diseases of the nervous system, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  There is no evidence or contention that any of the claimed disabilities manifested within one year of discharge from active service and, as such, further consideration of the foregoing provisions are not necessary.

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes and ischemic heart disease.  38 C.F.R. § 3.309(e).

There is no evidence or contention that the Veteran was exposed to herbicides in Vietnam, as he had no service in that country during the applicable time period or otherwise.  Instead, the Veteran contends that he was exposed to herbicides at Canadian Forces Base (CFB) Gagetown, New Brunswick, Canada, during a period of ACDUTRA from August 14, 1975, to August 29, 1975.  Personnel records confirm that service.  The Veteran served in a combat engineering unit and the Veteran contended that generally involved excavation and contact with the soil.  However, at no time did the Veteran indicate that his duties were in a former test area or in areas observed to have been defoliated by any form of herbicide, commercial or the designated tactical herbicide agents.  In that regard, VA has also established a procedure for verifying exposure to herbicides in locations other than Vietnam.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, topic 7.  As noted above, the RO has complied with all the requirements of this section, which includes sending the Veteran a letter requesting detailed information regarding the claimed time and location of exposure, sending an email to the Agent Orange Mailbox, if sufficient information is provided request a records search from the Joint Services Records Research Center (JSRRC) to verify herbicide exposure.  

In support of his claim, the Veteran submitted a June 2006 online article from cbc.ca that noted, "Nine locations at CFB Gagetown have, still today, unacceptable levels of dioxins resulting from chemical spraying that occurred during the last half century, a federal fact-finding investigation has revealed."  Two studies ordered by the Canadian government revealed, "several different herbicides were sprayed at Gagetown between 1956 and 2004, including agents Orange, Purple, and White."  The studies also confirmed that the United States military had tested Agent Orange at CFB Gagetown in 1966 and 1967, but thereafter several other groups had tested chemicals on base property, including the Canadian Forest Service.  The article noted that Dow Chemical Co. had tested commercial herbicides on base property, but this was in 1990 after the Veteran's service in that location.  Until the 1980s sprays including dioxin were used at the base.  

An October 2006 response from USASCRUR to an RO request for herbicide-exposure verification indicated that they were unable to verify that there was any testing, or storage of any chemicals during the August 15 to 29, 1975, time frame at CFB Gagetown.  There was acknowledgement that Agent Orange, Agent Blue, and others were tested at Gagetown between December 1966 and October 1967.

A June 2007 article from the Portland Press Herald submitted by the Veteran, however, stated that according to a study by the company hired by the Canadian government to investigate the herbicide sprays at CFB Gagetown indicated that "long-term health risks were identified only for individuals directly involved with applying some of the defoliants, or clearing treated brush soon after applications.  The findings are in line with earlier reports on the risks to human health, which found that only those closely involved in the preparation and application of the herbicides should be concerned about possible health problems.  'The science right now is basically telling us there is a negligible risk, somewhat augmented for those who handled it, managed it and manipulated it in a direct way - but still minimal, if not immeasurable,' said Dr. Dennis Furlong, head of Ottawa's fact-finding mission on the Gagetown spray programs."

An August 2013 correspondence from VA's Agent Orange Mailbox indicated that the Department of Defense listing of locations outside of Vietnam and the Korean Demilitarized Zone (DMZ) were tactical herbicides, such as Agent Orange, were used did not include Gagetown, New Brunswick, Canada for the period from August 15 to August 29, 1975.  In that regard, the use of tactical herbicides was terminated in January 1971.  Testing had been accomplished at that location in June 1966 and June 1967 or about 9 years prior to the Veteran's claimed exposure.  

An August 2013 RO memorandum found that there was insufficient information to corroborate the Veteran's alleged exposure to herbicides in Canada, based on an October 2006 negative response from the Joint Services Records Research Center (JSRRC) and August 2013 negative response from the Agent Orange Mailbox.

A September 2016 email from the Joint Services Records Research Center (JSRRC) indicated, "As we have stated many times to your RO on the issue of Gagetown, there is no scientific evidence for either Agent Orange exposure or long-term health effects among National Guard troops that did there [sic] summer training at Gagetown many years after the minor 1967 test.  This rambling NIH document is not evidence of exposure.  And, JSRRC is not equipped to review it or include it in any responses to your RO or any RO.  It refers to studies of TCDD half-life in the body fat / serum of humans exposed to industrial accidents.  It says nothing about TCDD half-life in soil, water, etc.  On the other hand, the National Academies of Sciences Report on AO and Blue Water Navy Vietnam Veterans states that the half-life of TCDD in sunlight is from a few hours to a few days.  See attached report at page 70.  Additionally, I am attaching a scientific study on the environmental fate of TCDD."

The supplied "Investigation into the Environmental Fate of TCDD / Dioxin" included the conclusion based on analysis of multiple studies that when dioxins (such as those contained in Agent Orange) "entered the environment, it was rapidly bound to soil and organic particles...  In humans, handling contaminated soil resulted in negligible contamination since the skin acted as an effective barrier to the uptake of the TCDD."

In a September 2017 email, the Joint Services Records Research Center (JSRRC) noted the use of tactical herbicide testing from July 15 to 17, 1967, at Canadian Forces Base (CFB) Gagetown in Canada and the Canadian Government had acknowledged some brief testing in 1967.  "Otherwise, there is no documentation that Agent Orange was used, tested, or stored there.  Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There was no need for Agent Orange use at CFB Gagetown, and Canada was not on the Agent Orange shipping supply line, which went directly from Gulfport, Mississippi to South Vietnam via merchant ships."  In addition, the United States that terminated all use of Agent Orange by 1971, 4 years prior to the Veteran's claimed exposure and the Canadian Government never adopted the general use of Agent Orange.  As such, all evidence showed that any herbicides use that the Veteran observed was of the commercial variety and not Agent Orange.  

In an October 2017 administrative decision, the RO concluded that VA lacked the information the U.S. Army and the Joint Services Records Research Center (JSRRC) required to verify herbicide exposure at CFB Gagetown and detailed the extensive efforts made to verify the claimed herbicide exposure.  

Thus, there is evidence of the use of Agent Orange and Agent Blue at CFB Gagetown in certain areas multiple years prior to the Veteran's service there in August 1975.  The JSRRC has indicated that the half-life of relevant chemicals is insufficient to warrant the presumption of exposure to the Veteran multiple years later.  Moreover, the evidence clearly demonstrates that the United States military ceased using Agent Orange and similar herbicides in 1971, again multiple years prior to the Veteran's claimed exposure.  The Board has considered the contentions that Agent Orange and other herbicides were used on an ongoing basis for many years.  The Board does not find such evidence persuasive as to the question of whether Agent Orange or the other herbicides contemplated in 38 C.F.R. §§ 3.307 and 3.309 were used during that period.  Given the foregoing, exposure to herbicide of the type contemplated in 38 C.F.R. §§ 3.307 and 3.309 is not presumed and service connection is not warranted on this presumptive basis for any of the claimed disabilities. 

The Board notes, notwithstanding the foregoing presumptive provisions, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

As outlined above, the Veteran has multiple diagnosed disorders associated with his claims.  As such, the crucial inquiry is whether any of these diagnosed problems were incurred in or are otherwise related to the Veteran's active service.  The Board concludes that the preponderance of the evidence indicates they were not.

The Veteran's service treatment records include no complaints of, treatment for, or diagnoses of diabetes mellitus, heart problems, eye problems, neuropathy problems, or problems associated with arthritis.  The Veteran suffered a right shoulder separation in March 1968, confirmed by x-rays and without mention of arthritis.  A Report of Medical Examination in September 1968 prior to separation included normal examinations of the relevant systems, urinalysis was negative for albumin or sugars, and visual acuity was 20/20.  Thus, there is no evidence of the onset of any of the claimed disabilities in service.  Here, none of the claimed disabilities or manifestations thereof was noted during service.  In addition, he did not have characteristic manifestations sufficient to identify such disease entity.  38 C.F.R. § 3.303.

Nor is there evidence of a continuity of symptomatology of symptoms from service.  The Veteran and now the appellant have not contested and the medical evidence does not indicate ongoing problems from service and the Veteran did not seek treatment based on symptoms related to any of the above claimed disorders until many years after separation from service.  Indeed, the Veteran acknowledged that his symptoms did not begin until years after service.  
A June 1997 VA treatment record noted that the Veteran was new to the VA system.  He reported chronic pain in the right arm and right leg, with some numbness in the lateral aspect of his foot and foot drop.  He attributed these problems to a post-service accident where he fell of staging in 1987 while welding.  He had been diagnosed with three crushed vertebrae and underwent fusion of the cervical spine, but continued to experience chronic pain.  He did not report diagnoses or symptoms related to diabetes mellitus, a heart disability, or eye problems.

June 2000 x-rays of the heart showed mild cardiomegaly without evidence for acute cardiopulmonary abnormality.  June 2000 x-rays of the low back showed degenerative changes involving the lower lumbar spine predominantly that were considered minor.  June 2000 x-rays of the cervical spine showed degenerative changes at the C5-C6 level.  

VA treatment records document a diagnosis of diabetes mellitus from 2000 or 2001, with formal diagnosis at VA in July 2003.  VA treatment records also note a diagnosis of psoriatic arthritis through VA from July 2003.  Treatment records document the Veteran's report of onset of arthritis symptoms in the 1990s without precipitating cause, illness, or recalled injury.

In December 2003 and April 2005, the Veteran was noted to have no diabetic retinopathy.  

From the later 2000s, VA treatment records note that the Veteran had been treated for bilateral lower extremity neuropathy, although such disability was not included in his active problem list.

In June 2007, the Veteran was noted to have mild bilateral cataracts, but no retinopathy in either eye.  In February 2009, the Veteran was found to have no evidence of diabetic retinopathy.  A May 2009 VA treatment record noted that the Veteran had been shown to have moderate aortic stenosis from 2008.  A June 2009 heart echo showed severe aortic stenosis with preserved LV systolic function.  A contemporaneous assessment noted that his cardiac risk factors included occasional alcohol use, cigar smoking, and no routine exercise program.  The Veteran subsequently had aortic valve replacement surgery.

In March 2010, the Veteran denied blurry vision or chest pain, but did complain of arthralgias.  

Thus, the Veteran had no in-service evidence of diabetes mellitus, a heart disability, upper or lower extremity peripheral neuropathy, arthritis, or an eye disability and the evidence of record does not include lay or medical evidence of a continuity of symptomatology since service.  In addition, as discussed above, there is no credible evidence of exposure to herbicides in service.  Furthermore, the Veteran has not contended and the claims file does not contain any evidence that a competent medical professional has otherwise linked his current disabilities to his active service.

The Board has considered the evidence of record suggesting exposure to commercial or non-tactical herbicides of the type not contemplated by 38 C.F.R. §§ 3.307 and 3.309.  Even if the Board was to presume exposure to any of these claimed agents during his ACDUTRA service at CFB Gagetown there is no medical evidence suggesting a link between any such exposure and any of the Veteran's claimed disabilities.  The Board acknowledges the Veteran's and now appellant's assertions that the claimed diabetes mellitus, a heart disability, upper or lower extremity peripheral neuropathy, arthritis, and eye disability are the result of his exposure to herbicides at CFB Gagetown.  The Veteran is competent to report sensory or observed symptoms, but given the complexity of attributing such symptoms to exposure to herbicides such contentions are beyond the competency of a layperson, particularly given the extended time period between service and symptom onset.  The Veteran also has not established competent knowledge of the type of herbicide, if any, used in areas in which he worked nor has he articulated how he experienced contact with the substances.  As such, the Board affords the Veteran's and appellant's contentions no probative weight.  

As to the contentions that multiple claimed disabilities were caused or aggravated by the Veteran's diabetes mellitus, type II, service connection is not established for diabetes mellitus herein.  As such, service connection may not be established for any of the claimed disabilities as secondary to service-connected diabetes mellitus, type II, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In summary, the Veteran's service treatment records show no symptoms or issues related to any of the claimed disabilities.  There is no evidence of problems related to any of the claimed disabilities for many years after separation from service.  No medical professional has ever attributed the Veteran's diagnosed disabilities to his active service, a period of ACDUTRA or INACDUTRA, or to exposure to herbicides in service, nor is the Veteran competent to make such a link.  Based on the foregoing, service connection on a direct basis is not warranted.  Moreover, exposure to herbicides is not presumed and service connection on a presumptive basis is not warranted for any of the claimed disabilities.  As service connection for diabetes mellitus, type II, is not warranted, service connection for any claimed disability on a secondary basis is barred as a matter of law.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C. § 5107(b) (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for arteriosclerotic heart disease is denied.

Entitlement to service connection for right upper extremity peripheral neuropathy is denied.

Entitlement to service connection for left upper extremity peripheral neuropathy is denied.

Entitlement to service connection for right lower extremity peripheral neuropathy is denied.

Entitlement to service connection for left lower extremity peripheral neuropathy is denied.

Entitlement to service connection for arthritis, including psoriatic arthritis is denied.

Entitlement to service connection for an eye disability, including cataracts, is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


